Citation Nr: 0731854	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-39 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for moderately 
differentiated adenocarcinoma of the sigmoid colon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied the veteran's 
claim for service connection for moderately differentiated 
adenocarcinoma of the sigmoid colon.  The veteran disagreed 
with this decision later that same month, in September 2004.  
He perfected a timely appeal in November 2005 and requested a 
Travel Board hearing.  In statements made on the record at a 
videoconference Board hearing held in November 2006 before 
the undersigned Acting Veterans Law Judge, the veteran 
accepted a videoconference hearing in lieu of an in-person 
hearing.


FINDINGS OF FACT

The veteran was not treated for any gastrointestinal problems 
during active service; there is no objective medical evidence 
linking the veteran's currently diagnosed moderately 
differentiated adenocarcinoma of the sigmoid colon to an 
incident of or finding recorded during active service.


CONCLUSION OF LAW

Moderately differentiated adenocarcinoma of the sigmoid colon 
was not incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), generally requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, supra.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
the veteran has not contended otherwise.  

VA need not conduct an examination with respect to the claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  In disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, those standards are not met 
in this case.  The record does not show any evidence of 
treatment of a gastrointestinal condition or moderately 
differentiated adenocarcinoma of the sigmoid colon in service 
or and there is no competent evidence that there may be a 
nexus between the currently diagnosed moderately 
differentiated adenocarcinoma of the sigmoid colon and 
service.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Adenocarcinoma of the Sigmoid Colon

The veteran contends that he began experiencing 
gastrointestinal symptoms during active service that he later 
attributed to his moderately differentiated adenocarcinoma of 
the sigmoid colon.  He also contends that he has had problems 
with his colon since active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

A review of the veteran's service medical records indicates 
that he was clinically normal at his pre-induction physical 
examination in March 1953.  He was not treated for any 
gastrointestinal problems during active service.  The veteran 
was again clinically normal at his separation physical 
examination in May 1955.

Attached to the veteran's service connection claim for 
moderately differentiated adenocarcinoma of the sigmoid 
colon, date-stamped as received at the RO in June 2004, was 
an operative report from a private hospital dated in April 
2004.  At that time, the veteran presented with rectal 
bleeding and received a colonoscopy that revealed a partially 
obstructing mass in the sigmoid colon.  The veteran underwent 
a sigmoidectomy.  The pre-operative and post-operative 
diagnoses were carcinoma of the sigmoid colon.

A private hospital pathology report dated in April 2004 
contained a diagnosis of moderately differentiated 
adenocarcinoma of the sigmoid colon.

Following private outpatient post-surgery treatment in June 
2004, the diagnosis was stage III colon cancer with a high 
likelihood that the veteran had been cured as a result of 
surgery.  

VA clinical records show no complaints of or treatment for 
moderately differentiated adenocarcinoma of the sigmoid 
colon.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
moderately differentiated adenocarcinoma of the sigmoid 
colon.  Although he testified at his Travel Board hearing 
that he experienced gastrointestinal problems during and 
after active service, there is no objective evidence in the 
veteran's service medical records showing treatment for such 
symptoms that would support his assertions that he complained 
of or was treated for any gastrointestinal symptoms during 
active service.  The veteran's service medical records are 
also completely silent with respect to any complaints of or 
treatment for gastrointestinal symptoms; he was completely 
clinically normal at his entrance on to and separation from 
active service.  

The post-service medical evidence shows only that the veteran 
was treated for moderately differentiated adenocarcinoma of 
the sigmoid colon in 2004, almost 5 decades after service 
separation in 1955.  More importantly, none of the veteran's 
post-service treating physicians have related his moderately 
differentiated adenocarcinoma of the sigmoid colon to any 
incident of or finding recorded during active service.  In 
this regard, the Board observes that the veteran did not 
report to any of his post-service VA treating physicians that 
he had experienced gastrointestinal symptoms during active 
service which he later attributed to his post-service colon 
cancer.  It is also unclear whether, post-service, the 
veteran currently experiences any disability as a result of 
his colon cancer.  See generally Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The only evidence in support of the veteran's claim for 
service connection for moderately differentiated 
adenocarcinoma of the sigmoid colon are his own lay 
assertions and November 2006 Travel Board hearing testimony.  
The Board finds that, as a lay person, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In the absence of a medical nexus between the veteran's 
moderately differentiated adenocarcinoma of the sigmoid colon 
and any incident of or finding recorded during active 
service, the Board finds that service connection for 
moderately differentiated adenocarcinoma of the sigmoid colon 
is not warranted.


ORDER

Entitlement to service connection for moderately 
differentiated adenocarcinoma of the sigmoid colon is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


